     Case 2:19-cv-10828-AB-E Document 43 Filed 01/07/21 Page 1 of 1 Page ID #:162



1
                                                                                    JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10      STARR INDEMNITY &                           Case No. CV 19-10828 AB (Ex)
        LIABILITY COMPANY, INC. a/s/o
11      YETI Coolers, LLC, Plaintiff,
12      v.                                          ORDER DISMISSING CIVIL ACTION
13      M/V CMA CGM NEW JERSEY
        Her engines, tackle, etc., in rem, and
14      MAINFREIGHT, INC., in personam,
        Defendants.
15
16      MAINFREIGHT, INC., Third-Party
        Plaintiff,
17
        v.
18
        CONTAINERPORT GROUP, INC.;
19      and ROES 1-10, Third-Party
        Defendants.
20
             THE COURT has been advised by counsel that the above-entitled action has
21
       been settled. IT IS THEREFORE ORDERED that this action is hereby dismissed
22
       without costs and without prejudice to the right, upon good cause shown within 30
23
       days, to re-open the action if settlement is not consummated. This Court retains full
24
       jurisdiction over this action and this Order shall not prejudice any party to this action.
25
26     Dated: January 7, 2021           _______________________________________
                                        ANDRÉ BIROTTE JR.
27                                      UNITED STATES DISTRICT JUDGE
28
                                                  1.
